Citation Nr: 0615852	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of entitlement to accrued 
benefits.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army, including Recognized Guerrilla service, 
from December 1943 to May 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO denied entitlement to 
service connection for the cause of the veteran's death, for 
accrued purposes.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
in effect for any disability; and at the time of the 
veteran's death, in April 1980, there was no claim pending 
before VA.  

2.  The veteran's Certificate of Death lists the immediate 
cause of the veteran's death as cirrhosis of the liver.  
There were no other conditions or diseases noted as 
contributing to the veteran's death in April 1980.  

3.  The evidence of record does not show that the veteran 
incurred cirrhosis of the liver during service or within one 
year of discharge from service.  

4.  The veteran's surviving spouse submitted a timely notice 
of disagreement (NOD) in June 2003 to the RO's rating 
decisions of April and May 2003 which denied the surviving 
spouses claim of service connection for the cause of the 
veteran's death; however, during the pendency of that appeal, 
the veteran's surviving spouse passed away in August 2003.  

5.  The veteran's surviving son (the appellant) submitted a 
VA Form 9, substantive appeal in October 2003, on behalf of 
his deceased mother; however, the surviving spouses claim 
became moot at the time of her death in August 2003.

6.  In December 2003, the RO received the appellant's claim 
for reimbursement from accrued amounts due a deceased 
beneficiary.

7.  The appellant is not entitled to accrued benefits 
because, prior to her death, the veteran's surviving spouse 
was not entitled to accrued benefits because the veteran's 
death was not service-connected.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2005).

2.  The cause of the veteran's death was not incurred in 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the question for the Board's determination is 
whether the appellant, the veteran's son, is legally entitled 
to received accrued benefits which may have been due to the 
veteran's surviving spouse.  Because the law and not the 
evidence is dispositive in the instant case, additional 
factual development would have no bearing on the ultimate 
outcome.  The Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

VA law provides that, upon the death of an individual 
receiving, or entitled to receive, benefit payments, certain 
persons shall be paid periodic monetary benefits to which 
that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2005).

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this case, the veteran did not have a claim pending at the 
time of his death; however, the veteran's surviving spouse 
did have a claim pending at the time of her death for service 
connection for the cause of the veteran's death.  The record 
reflects that the surviving spouse died after she submitted a 
timely NOD to the RO rating decisions of April 2003 and May 
2003 which denied her claim for entitlement to service 
connection for the cause of the veteran's death.  The 
appellant, or surviving son of the veteran, attempted to 
subsume his mother's claim for service connection for the 
cause of the veteran's death, asserting that the claim should 
be continued.  

However, according to 38 C.F.R. § 20.1302 (2005), an appeal 
pending before the Board when an appellant dies, shall be 
dismissed.  As the surviving spouse of the veteran is now 
deceased, the Board does not have jurisdiction to hear the 
appeal of a claim that was adjudicated by the RO during the 
veteran's surviving spouse's lifetime.  In other words, the 
appellant's filing of a substantive appeal to the April/May 
2003 rating decision has no bearing on whether the appellant 
is entitled to accrued benefits, because the appeal of a 
rating decision issued while the surviving spouse was still 
alive may not be appealed after the surviving spouse's death.  

Thus, the appellant thereafter submitted a claim for 
entitlement to accrued benefits owed the surviving spouse at 
the time of her death.

With regard to the surviving spouse's claim of entitlement to 
service connection for the cause of the veteran's death, 
pending at the time of her death, the law provides dependency 
and indemnity compensation (DIC) for the spouse of a veteran 
who dies from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  Service connection may be established for 
the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2005).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2005).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2005).  Issues involved in a survivor's claim 
for DIC based on the cause of the veteran's death under 
section 1310 of the statute is decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Service connection for certain chronic diseases, including 
cirrhosis of the liver, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2005).  

In this case, the death certificate shows that the immediate 
cause of the veteran's death was a result of cirrhosis of the 
liver, and there were no other diseases of disabilities 
listed as significant conditions contributing to death.  

At the time of the veteran's death, service connection was 
not established for any disability.

The evidence does not demonstrate that the veteran's 
cirrhosis of the liver began during his period of active 
service or within one year after his discharge from service.  
There is no medical evidence of record reflecting treatment 
for cirrhosis of the liver for decades after his period of 
service, and no such disorders were noted on service medical 
examination reports.  In addition, no medical professional 
has opined that the veteran's cause of death was related, in 
any way, to his period of military service.  

In brief, the medical evidence does not demonstrate the 
presence of any cirrhosis of the liver during service, and, 
in fact, does not show that heart disease was first manifest 
until years after separation from service, a period 
considerably removed from the veteran's separation from 
service.  Moreover, there is no evidence of record, other 
than the appellant's contentions, that the veteran's cause of 
death from cirrhosis of the liver was related to service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The record contains no evidence or opinion 
to support the appellant's contentions.  In addition, since 
the veteran's cirrhosis of the liver was not manifested to a 
compensable degree within one year following the veteran's 
separation from service, the laws and regulations governing 
presumptive service connection are not for application.  38 
C.F.R. §§ 3.307, 3.309 (2005).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death; and thus, entitlement to accrued benefits 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


